759 N.W.2d 360 (2008)
Lititia BOND, Personal Representative of the Estate of Norma Jean Blocker, Deceased, Plaintiff-Appellee, and
Blue Cross Blue Shield of Michigan, Intervening Plaintiff,
v.
Adam COOPER, M.D., Kristen McDaniel, D.O., and Botsford General Hospital, Defendants-Appellants.
Docket No. 136802. COA No. 273315.
Supreme Court of Michigan.
October 24, 2008.

Order
On order of the Court, the application for leave to appeal the May 22, 2008 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and we REMAND this case to the Court of Appeals for consideration of the sufficiency of the plaintiff's notice of intent to file suit under MCL 600.2912b(4) and Boodt v. Borgess Medical Center, 481 Mich. 558, 751 N.W.2d 44 (2008).
MICHAEL F. CAVANAGH and WEAVER, JJ, are not persuaded that the case should be remanded for further proceedings, but they would grant leave to appeal to reconsider Boodt, supra.
MARILYN J. KELLY, J., would deny leave to appeal.